By the Court.
Notwithstanding a manifest, want of care to express with precision the purpose *368of this legislation it is quite clear that the legislature did not contemplate any of the reasons assigned in the petition as- a sufficient cause for the transfer of attendance by children from the school in the district in which they reside to that of another district. It is equally clear from the language which the legislature has employed that the only purpose to be accomplished by the section is to relieve school children from the necessity of attending a school in their own district which is more than one mile and a half from their residence' if there is a nearer school in another district. Since the petition .admits that the school which is under the, control of the defendants is more remote from the residence of the relator than is the school of the district in which he resides, the circuit court correctly determined that the statute does not authorize the transfer.

Judgment affirmed.

Shauck, C. J., Price, Crew, Summers, Spear and Davis, JJ., concur.